Case 2:13-cv-03772-DMG-MRW Document 175 Filed 08/13/19 Page 1 of 3 Page ID #:1592




    1 Kolin C. Tang (SBN 279834)
      Shepherd, Finkelman, Miller & Shah, LLP
    2 1401 Dove Street, Suite 540
      Newport Beach, CA 92660
    3 Phone: (323) 510-4060
      Fax: (866) 300-7367
    4 Email: ktang@sfmslaw.com
    5 Attorneys for Plaintiffs-Relators
    6 [Additional Counsel on Signature Page]
    7
    8                      UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA

   10    UNITED STATES OF AMERICA,            CASE NO.: 2:13-cv-3772-DMG (MRWx)
         and STATE OF CALIFORNIA, ex
   11    rel BOBBETTE A. SMITH and
         SUSAN C. ROGERS,                    PLAINTIFFS-RELATORS’ NOTICE
   12                                        OF SETTLEMENT
                          Plaintiffs,
   13
              v.
   14
         TOM S. CHANG, M.D., TOM S.
   15    CHANG, M.D., INC., MICHAEL A.
         SAMUEL, M.D., MICHAEL J.
   16    DAVIS, M.D., RETINA
         INSTITUTE OF CALIFORNIA
   17    MEDICAL GROUP, CALIFORNIA
         EYE AND EAR SPECIALISTS,
   18    BRETT BRAUN and
         SAN GABRIEL AMBULATORY
   19    SURGERY CENTER LP,
   20                      Defendants.
   21
   22
   23
   24
   25
   26
   27
   28
                                             -1-
        PLTFS-RELATORS’ NOT. OF SETTLEMENT          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 175 Filed 08/13/19 Page 2 of 3 Page ID #:1593




    1         Relators hereby inform the Court that the parties have reached a settlement
    2 of this matter and are in the process of obtaining the necessary consents and
    3 approvals from the United States of America and the State of California. The
    4 parties therefore request that the Court take the pretrial conference and the trial in
    5 this matter off calendar and set a Case Management Conference for thirty (30)
    6 days.
    7
        Dated: August 13, 2019                 Respectfully submitted,
    8
    9                                          /s/ Monique Olivier
                                               Monique Olivier
   10                                          Attorneys for Relators
   11 James E. Miller
      Laurie Rubinow
   12 Shepherd Finkelman Miller & Shah, LLP
   13 65 Main Street
      Chester, CT 06412
   14 Telephone: (860) 526-1100
   15 Facsimile: (866) 300-7367
      Email: jmiller@sfmslaw.com
   16
      lrubinow@sfmslaw.com
   17
      Monique Olivier
   18
      Olivier Schreiber & Chao, LLP
   19 201 Filbert Street, Suite 201
      San Francisco, CA 94133
   20
      Telephone: 415.484.0980
   21 monique@osclegal.com
   22
        Chiharu G. Sekino
   23   Jaclyn Reinhart
        Shepherd, Finkelman, Miller & Shah, LLP
   24
        1230 Columbia Street, Suite 1140
   25   San Diego, CA 92101
        Telephone: (619) 235-2416
   26
        Facsimile: (866) 300-7367
   27   Email: csekino@sfmslaw.com
        jreinhart@sfmslaw.com
   28
                                               -2-
        PLTFS-RELATORS’ NOT. OF SETTLEMENT                CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 175 Filed 08/13/19 Page 3 of 3 Page ID #:1594




    1 Attorneys for Plaintiffs-Relators
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             -3-
        PLTFS-RELATORS’ NOT. OF SETTLEMENT         CASE NO.: 2:13-cv-3772-DMG (MRWx)
